DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engelko et al., US 20160170977, hereinafter Engelko in view of Mital et al., US 20200236108, hereinafter Mital and further in view of Daimler et al., US 11256672, hereinafter Daimler.

As per claim 1, A system comprising: (With respect to claim 1, Engelko discloses) at least one hardware processor; and a non-transitory computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: identifying one or more data structures in a non-in-memory database for uptime migration to an in-memory database; creating a sidecar configuration scenario for the in-memory database; creating one or more triggers for the identified one or more data structures (Engelko in [abstract] describes a method of configuring a migration framework to analyze (i.e., “creating one or more triggers for the identifying”) the data structures of the relational database [abstract] lines 4-7: “a migration framework to analyze the data structures of the relational database so as to identify first and second subsets of data structures.”)

performing uptime migration processing by executing the one or more triggers to load the identified one or more data structures into the sidecar while the in-memory database remains available for access to users; (Engelko in paragraph [0043] discloses a step for configuring a shadow system (i.e., “in-memory database”) by mirroring the certain portions of the corresponding databases including one or more portions (i.e., “identified one or more data structures”) of database. Further, Engelko in paragraph [0047] teaches allowing the shadow system available (i.e., “in-memory database remains available for access to users”) to perform certain portions of the upgrade process behalf of other databases to reduce downtime (i.e., “load the identified one or more data structures into the sidecar while the in-memory database remains available for access to users” as claimed) 
Engelko [0043] lines 6-17: “As can be understood, each of shadow systems 450, 460 can be referred to as a “shadow system” because portions of the shadow systems 450, 460 may mirror (or “shadow”) certain portions of the corresponding databases 410, 430 (i.e., non-shadow systems). For example, the shadow systems 450, 460 may include one or more portions (e.g., databases, executable files, etc.) that correspond with portions (e.g., databases, executable files, etc.) of corresponding databases 410, 430. Portions of the shadow systems 450, 460 that correspond with the portions of databases 410, 430 may be upgraded versions (e.g., modified versions) or exact copies.” ... 
Engelko [0047] lines 1-4: “By performing certain portions of the upgrade process on the shadow systems 450, 460 rather than directly on databases 410, 430, the downtime of devices accessing databases 410, 430 can be substantially reduced.”, [claim 6] “The database migration system of claim 1, wherein the migration framework includes a shadow in-memory database”)
executing a database migration option of the software update manager to perform downtime migration processing by loading any data structures other than the identified one or more data structures from the non-in-memory database into the sidecar while the in-memory database is not available for access to users, based on the file maintained by the software update manager; and causing the sidecar to be utilized as the in-memory database. (Engelko in [Fig 4] and paragraph [0047] discloses a step for performing certain portions of the upgrade process on the shadow systems (i.e., “utilized as the in-memory database”) to reduce the downtime of databases. Engelko [FIG.4] element 450 and 460 “Shadow System” and paragraph [0047] “By performing certain portions of the upgrade process on the shadow systems 450, 460 rather than directly on databases 410, 430, the downtime of devices accessing databases 410, 430 can be substantially reduced.”) 
Further, Engelko in paragraph [0051] also mentioned a method of utilizing a proxy module (i.e., “sidecar”) to interface between a storage unit (Engelko [0051] “Within shadow system 520, ABAP-type objects 521 may be processed by landscape transformation modules 523. In some instances, proxy modules 522 may be used to interface between a storage unit of ABAP-type objects 521 and landscape transformation modules 523.”)
With respect to claim 1, Engelko does not explicitly discloses a method of associating a sidecar with the sidecar configuration scenario
in a sidecar associated with the sidecar configuration scenario; 
However, Mital teaches a step for configuring a sidecar to provide proxy connection to the instance of database to provide additional layer for security around a data source.
(Mital [abstract] “The connection is assigned to an instance of the database. A sidecar is configured to proxy the connection to the database. The sidecar is stateless and passes all communications for the connection to the instance of the database.” 
Mital [0024] “The systems and methods described herein provide a protection layer, or sidecar, that resides at and functions as a secure perimeter around a data source. Clients (e.g. applications and/or end users) communicate with and are validated by the sidecar to access the data source. Compromised applications (including previously validated applications) may be denied access to the data source.”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Mital into the system of Engelko for the advantageous purpose of providing additional layer for security around a data sources to maintain secure communication to database.
Moreover, Engelko does not explicitly teach a step for ignoring one or more data structures in the database for a migration
marking the identified one or more data structures in a file maintained by a software update manager with a notation indicating that the identified one or more data structures should be ignored; 
However, Daimler discloses a method of defining mappings from source entities (data elements, relations, etc.) and structures (tables, etc.) to corresponding target entities and structures to identify one or more data structures to be ignored or included.
(Daimler US 11256672 col. 4, lines 12-24: “In some embodiments, a migration tool is provided. Entities and structures from the source schema and the target schema are discovered and presented for mapping. A user with knowledge of the data and/or data domain uses the tool to identify and define mappings from source entities (data elements, relations, etc.) and structures (tables, etc.) to corresponding target entities and structures. The data migration system 132 interprets the received mapping 134 and uses the mapping to transform the source data to generate transformed data which is then stored in the target database 128.”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Daimler into the combined system of Engelko for the advantageous purpose of providing a migration tool for database administrators to define mappings from source entities and structures (tables, etc.) to corresponding target entities and structures and allow implement database migration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mital and Daimler into the system of Engelko because, they are analogous art as being directed to the same field of endeavor, the enhanced method for implementing secure database management.  (See Engelko paragraph [0001] - [0013], Mital paragraph [0024], Daimler [abstract])

As per claim 2, The system of claim 1, (Engelko teaches) wherein communication between the non-in-memory database and the software update manager is performed via remote function calls (RFCs) (Engelko in paragraph [0050] “As shown in FIG. 5, client modules of SUM 510 may be coupled to shadow system 520 using a communication protocol. To avoid additional the costs associated with setting up a HTTPS connection in the shadow system, the landscape protocol may be implemented using other proprietary protocols, such as remote function call (RFC).”)

and the creating of the one or more triggers is performed using one or more of the RFCs.  (Engelko [0049] “the source database system 410 may include database triggers, logging tables, application tables, shadow tables, etc. Database triggers may update one or more logging tables (“Log”) when a dataset is created, deleted, and/or updated.”)

As per claim 3, The system of claim 1, (Engelko does not explicitly teaches) wherein communication between the software update manager and the sidecar is performed via a database connection and the performing of the uptime migration processing is performed using the database connection. 
However, Mital discloses providing connection to a database using a sidecar usable for stateless proxying 
(Mital [0020] FIG. 16 is a flow chart depicting an exemplary embodiment of a method for providing connection to a database using a sidecar usable for stateless proxying.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Mital into the combined system of Engelko for the advantageous purpose of providing additional layer for security around a data sources to maintain secure communication to database.

As per claim 4, The system of claim 1, wherein the executing includes the database migration option accessing the file maintained by the software update manager and loading any data structures not marked with the notation indicating that they should be ignored from the in-memory database into the sidecar.  
However, Daimler discloses a method of defining mappings from source entities (data elements, relations, etc.) and structures (tables, etc.) to corresponding target entities and structures to identify one or more data structures to be ignored or included.
(Daimler US 11256672 col. 4, lines 12-24: “In some embodiments, a migration tool is provided. Entities and structures from the source schema and the target schema are discovered and presented for mapping. A user with knowledge of the data and/or data domain uses the tool to identify and define mappings from source entities (data elements, relations, etc.) and structures (tables, etc.) to corresponding target entities and structures. The data migration system 132 interprets the received mapping 134 and uses the mapping to transform the source data to generate transformed data which is then stored in the target database 128.”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Daimler into the combined system of Engelko for the advantageous purpose of providing a migration tool for database administrators to define mappings from source entities and structures (tables, etc.) to corresponding target entities and structures and allow implement database migration.

As per claim 5, The system of claim 1, (Elgelko does not explicitly disclose) wherein the identified one or more data structures do not include any data structures that are continuously updated.  
However, Daimler teaches that a user with knowledge of the data and/or data domain may use the tool to identify and define mappings from source entities (i.e., “identified one or more data structures do not include any data structures”) and structures (tables, etc.) to corresponding target entities and structures
(Daimler col. 4 lines 17-24: “A user with knowledge of the data and/or data domain uses the tool to identify and define mappings from source entities (data elements, relations, etc.) and structures (tables, etc.) to corresponding target entities and structures. The data migration system 132 interprets the received mapping 134 and uses the mapping to transform the source data to generate transformed data which is then stored in the target database 128.”)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Daimler into the combined system of Engelko for the advantageous purpose of providing a migration tool for database administrators to define mappings from source entities and structures (tables, etc.) to corresponding target entities and structures and allow implement database migration.

As per claim 6, The system of claim 1, wherein the identified one or more data structures do not include any data structures that are system data structures necessary to process the one or more triggers.  

Claim 6 is analogous to claim 5 because it involves with the same type of user activities and process with tool to identify and exclude one or more data structures and is rejected under the same rationale as indicated above.

As per claim 7, The system of claim 1, wherein the identified one or more data structures are application tables. 

Claim 7 is analogous to claim 5 because it involves with the same type of user activities and process with tool to identify and exclude one or more data structures and is rejected under the same rationale as indicated above.


As per claim 8, A method comprising: identifying one or more data structures in a non-in-memory database for uptime migration to an in-memory database; creating a sidecar configuration scenario for the in-memory database; creating one or more triggers for the identified one or more data structures in a sidecar associated with the sidecar configuration scenario; performing uptime migration processing by executing the one or more triggers to load the identified one or more data structures into the sidecar while the in-memory database remains available for access to users; marking the identified one or more data structures in a file maintained by a software update manager with a notation indicating that the identified one or more data structures should be ignored; executing a database migration option of the software update manager to perform downtime migration processing by loading any data structures other than the identified one or more data structures from the non-in-memory database into the sidecar while the in-memory database is not available for access to users, based on the file maintained by the software update manager; and causing the sidecar to be utilized as the in-memory database.  
Claims 8 is analogous to claim 1 except that it is directed to an method claim and is rejected under the same rationale as indicated above.

As per claim 9, The method of claim 8, wherein communication between the non-in-memory database and the software update manager is performed via remote function calls (RFCs) and the creating of the one or more triggers is performed using one or more of the RFCs.  

Claims 9 is analogous to claim 2 except that it is directed to a method and is rejected under the same rationale as indicated above.

As per claim 10, The method of claim 8, wherein communication between the software update manager and the sidecar is performed via a database connection and the performing of the uptime migration processing is performed using the database connection.  

Claims 10 is analogous to claim 3 except that it is directed to a method and is rejected under the same rationale as indicated above.

As per claim 11, The method of claim 8, wherein the executing includes the database migration option accessing the file maintained by the software update manager and loading any data structures not marked with the notation indicating that they should be ignored from the in-memory database into the sidecar.  

Claims 11 is analogous to claim 4 except that it is directed to a method and is rejected under the same rationale as indicated above.

As per claim 12, The method of claim 8, wherein the identified one or more data structures do not include any data structures that are continuously updated.  

Claims 12 is analogous to claim 5 except that it is directed to a method and is rejected under the same rationale as indicated above.

As per claim 13, The method of claim 8, wherein the identified one or more data structures do not include any data structures that are system data structures necessary to process the one or more triggers. 

Claims 13 is analogous to claim 6 except that it is directed to a method and is rejected under the same rationale as indicated above.

As per claim 14, The method of claim 8, wherein the identified one or more data structures are application tables.  

Claims 14 is analogous to claim 4 except that it is directed to a method and is rejected under the same rationale as indicated above.

As per claim 15,  A non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising: identifying one or more data structures in a non-in-memory database for uptime migration to an in-memory database; creating a sidecar configuration scenario for the in-memory database; creating one or more triggers for the identified one or more data structures in a sidecar associated with the sidecar configuration scenario; performing uptime migration processing by executing the one or more triggers to load the identified one or more data structures into the sidecar while the in-memory database remains available for access to users; marking the identified one or more data structures in a file maintained by a software update manager with a notation indicating that the identified one or more data structures should be ignored; executing a database migration option of the software update manager to perform downtime migration processing by loading any data structures other than the identified one or more data structures from the non-in-memory database into the sidecar while the in-memory database is not available for access to users, based on the file maintained by the software update manager; and causing the sidecar to be utilized as the in-memory database.  

Claims 15 is analogous to claim 1 except that it is directed to an apparatus and is rejected under the same rationale as indicated above.

As per claim 16, The non-transitory machine-readable medium of claim 15, wherein communication between the non-in-memory database and the software update manager is performed via remote function calls (RFCs) and the creating of the one or more triggers is performed using one or more of the RFCs. 

Claims 16 is analogous to claim 2 except that it is directed to an apparatus and is rejected under the same rationale as indicated above.
 
As per claim 17, The non-transitory machine-readable medium of claim 15, wherein communication between the software update manager and the sidecar is performed via a database connection and the performing of the uptime migration processing is performed using the database connection. 

Claims 17 is analogous to claim 3 except that it is directed to an apparatus and is rejected under the same rationale as indicated above.
 
As per claim 18, The non-transitory machine-readable medium of claim 15, wherein the executing includes the database migration option accessing the file maintained by the software update manager and loading any data structures not marked with the notation indicating that they should be ignored from the in-memory database into the sidecar.  

Claims 18 is analogous to claim 4 except that it is directed to an apparatus and is rejected under the same rationale as indicated above.

As per claim 19, The non-transitory machine-readable medium of claim 15, wherein the identified one or more data structures do not include any data structures that are continuously updated.  

Claims 19 is analogous to claim 5 except that it is directed to an apparatus and is rejected under the same rationale as indicated above.

As per claim 20, The non-transitory machine-readable medium of claim 15, wherein the identified one or more data structures do not include any data structures that are system data structures necessary to process the one or more triggers. 

Claims 20 is analogous to claim 6 except that it is directed to an apparatus and is rejected under the same rationale as indicated above. 


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
MULTI-PROCEDURE SUPPORT IN DATA MIGRATION (Mayer et al., US 2018/0232382) - Implementations include actions of initiating a procedure on an application that interacts with a database system having a start schema, providing a bridge schema  creating a shadow field in a table, corresponding to a field of the table that is to undergo a change during an upgrade, providing a trigger in the start schema, the trigger executing a transformation between the field and the shadow field during the upgrade, modifying the table in the start schema to a target structure to change a parameter of the shadow field or the field of the table, and switching the second version to interact through the start schema.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154